Citation Nr: 1113666	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-21 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge of the Board at the RO in September 2009, and a transcript of the hearing is associated with his claims folder.  The current issue was remanded to the RO in October 2010 for further development.  Other issues which had been on appeal were decided by the Board in October 2010.


FINDING OF FACT

The Veteran's hearing loss is no higher than level VIII for the right ear and no higher than level II for the left ear.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by a letter dated in June 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing error was cured because the issue was readjudicated after proper notice was given.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; afforded the Veteran examinations in June 2004, July 2005, and December 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's October 2010 remand by obtaining an examination for hearing loss and readjudicating the claim.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran appeals the RO's March 2006 denial of a rating higher than 10 percent for his service-connected bilateral hearing loss disability.  He feels that is has become worse and that it warrants a higher rating.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

On VA examination in June 2004, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
25
60
65
LEFT
20
25
55
55

The average in the right ear was 43 decibels and the average in the left ear was 39 decibels.  Speech recognition scores using the CNC test were 100 percent for each ear.  

On VA examination in July 2005, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
40
70
75
LEFT
40
45
60
60

The average in the right ear was 60 decibels and the average in the left ear was 51 decibels.  Speech reception thresholds were in agreement with pure tone average but word recognition could not be tested.  


On VA examination in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
80
95
105
LEFT
45
60
70
75

The average in the right ear was 85 decibels and the average in the left ear was 63 decibels.  Speech recognition scores using the Maryland CNC test were 92 percent for the left ear and 78 percent for the right ear.  

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral I for each ear in June 2004; and of Roman numeral V for the right ear and Roman numeral II for the left ear in December 2010.  These numeric designations yield no more than a 10 percent evaluation using 38 C.F.R. § 4.85, Table VII.  

Patterns of exceptional hearing loss are covered in 38 C.F.R. § 4.86.  Section 4.86(a) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Section 4.86(b) provides that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Only the December 2010 audiometric test results for the right ear meet the requirements of 38 C.F.R. § 4.86(a).  The requirements of 38 C.F.R. § 4.86(b) are not met for either ear based on any of the examination reports.  Applying 38 C.F.R. § 4.86(a) gives the Veteran's right ear a Level VIII designation under Table VIA based on the December 2010 examination and his left ear remains at level II.  This results in no more than a 10 percent rating under Table VII.  The Veteran's July 2005 hearing results can not be used to rate the Veteran as word recognition scores were not obtained and the puretone threshold results from that examination do not permit application of 38 C.F.R. § 4.86(a).  While it appears that there has been a progression of hearing loss, it is not severe enough to increase the schedular rating beyond 10 percent.  

The possibility of an extraschedular rating has been considered.  38 C.F.R. § 3.321(b)(1).  However, The symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  As such, extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against a higher rating than 10 percent and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


